Case 1:18-cv-01445-RGA Document 62 Filed 04/17/20 Page 1 of 2 PageID #: 3609



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

 CFL TECHNOLOGIES LLC,

               Plaintiff,
                                                       C.A. No. 18-1445-RGA
        v.

 OSRAM SYLVANIA, INC. and LEDVANCE,
 LLC,
           Defendants.


                                  NOTICE OF SERVICE

       PLEASE TAKE NOTICE that on April 17, 2020, a copy of Plaintiff CFLT’s Second

Supplemental List of Osram Sylvania and Ledvance Accused Products Under Default Standard

for Discovery Paragraph 4a was served on the following as indicated below:

VIA EMAIL

John W. Shaw
Shaw Keller LLP
1105 North Market Street, 12th Floor
Wilmington, DE 19801
jshaw@shawkeller.com
nhoeschen@shawkeller.com

Srikanth K. Reddy
Kevin P. Martin
Goodwin Procter LLP
100 Northern Avenue
Boston, MA 02210
sreddy@goodwinlaw.com
kmartin@goodwinlaw.com
Case 1:18-cv-01445-RGA Document 62 Filed 04/17/20 Page 2 of 2 PageID #: 3610



Dated: April 17, 2020                    /s/ Megan C. Haney
                                         John C. Phillips, Jr. (#110)
                                         Megan C. Haney (#5016)
                                         PHILLIPS, MCLAUGHLIN & HALL, P.A.
                                         1200 North Broom Street
                                         Wilmington, Delaware 19806
                                         (302) 655-4200
                                         jcp@pmhdelaw.com
                                         mch@pmhdelaw.com

                                         Attorneys for Plaintiff
                                         CFL Technologies LLC




                                     2
